Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       

DETAILED ACTION
 Applicant’s amendment in the reply filed on 10/19/2021 is acknowledged, with the cancellation of Claim 4.  Claims 1, 3, 5, 6, and 8-10 are pending.  Claims 1, 3, 5, 6, and 8-10 are examined on the merits. Any rejection that is not reiterated is hereby withdrawn.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, and 8-10 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Tarin et al (Tarin et al, Gastroprotective Effects of Bauhinia purpurea, Dolichos lablab and Vitex parviflora. Latin American Journal of Pharmacy, (APR 2011) Vol. 30, No. 3, pp. 558-562), in view of Lu (CN 102091282 A). 
This is a new rejection necessitated by the Applicant’s amendment filed on 10/19/2021.
Tarin et al teach peptic ulcer (thus the claimed gastric ulcer) is a chronic and recurrent disease affecting millions of people worldwide.  Ulcerations can be brought about by inadequate dietetic habits leading to diminished mucosal resistance, increased acid secretion, or infection by 
both food and water. Group 1 was given 0.2 mL/20 g distilled water (thus a vehicle control group, thus a pharmaceutically acceptable carrier, thus claims 8 and 10 are met), group 3 was treated with 10 mg/kg ranitidine. Group 2 was given absolute ethanol and group 3 was treated with Ranitidine in ethanol. Groups 4 and 5 were the negative control groups and were given the solvents NSS and DMSO. The mice in groups 6-11 were orally administered with 125 and 500
mg/kg of the plant extracts (thus a beverage, thus a suspension, thus claims 5 and 9 are met; thus a pharmaceutically effective amount of Dolichols lablab extract as an active ingredient). One h after giving the treatments, ulcer was induced by giving 5 mL/kg absolute ethanol to the mice (page 559, 2nd column, 2nd paragraph) (thus alcoholic gastrointestinal disease).
The teachings Tarin et al do not specifically teach the plant extract is extracting using hot water.
Lu teaches the title traditional Chinese medicine capsules are manufactured from (by wt. parts): Dioscorea opposita 10-30, Atractylodes macrocephala 6-15, Poria cocos 10-20, chicken's 

            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use solvent hot water to extract the claimed plant material, as it is well-known in the art that methanol, ethanlol, and hot water are used interchangeably in the art to extract plant materials. Determining an appropriate solvent for plant extract is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
          It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use solvent hot water to extract the claimed plant material since Lu teaches extracting the claimed plant material with decoction (hot water) to treat chronic gastritis and gastric ulcer. Since both of the references teach treating gastric ulcer with 
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
	      

Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655